         Case 1:16-cr-02079-SAB   ECF No. 441   filed 05/25/21   PageID.2403 Page 1 of 3




 1                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON
 2
                                                                         May 25, 2021
 3
                                                                             SEAN F. MCAVOY, CLERK

 4
                              UNITED STATES DISTRICT COURT
 5                           EASTERN DISTRICT OF WASHINGTON
 6
         UNITED STATES OF AMERICA,
 7                                                   No.    1:16-cr-02079-SAB-3
 8                        Plaintiff,
              v.                                     ORDER DENYING DEFENDANT’S
 9                                                   MOTION FOR A SENTENCE
10       MIGUEL ANGEL MARTINEZ,                      REDUCTION
11                        Defendant.
12
13           Before the Court is Defendant Miguel Angel Martinez’s pro se Motion for a
14   Sentence Reduction, ECF No. 434. Mr. Martinez moves the Court to grant him a reduction
15   of his sentence pursuant to 18 U.S.C. § 3582(c)(2) and the First Step Act of 2018, Pub. L.
16   No. 115–391, 132 Stat. 5194 (2018). ECF No. 434 at 1–2.
17           On May 3, 2017, Mr. Martinez entered into a Plea Agreement, pleading guilty to
18   Distribution of Methamphetamine. ECF No. 170. The Plea Agreement stipulated to and
19   recommended the Court impose a sentence within a range of eight-four (84) to ninety-two
20   (92) months imprisonment with a four (4) year term of supervised release. Id. at 9. On
21   August 16, 2017, this Court sentenced Mr. Martinez to 92 months imprisonment with four
22   years of supervised release. ECF Nos. 225, 233. Mr. Martinez is currently serving his
23   sentence at United States Penitentiary, Thomson, Illinois.
24           Defendant now moves the Court to reduce his sentence asserting that his Base
25   Offense Level has since been reduced, citing to Amendment 782 1 and 18 U.S.C.
26
27   1
         In 2014, the United States Sentencing Commission submitted to Congress Amendment
28   782 to the U.S.S.G., which revised the guidelines applicable to drug trafficking offenses.
     ORDER DENYING MOTION FOR A SENTENCE REDUCTION * 1
         Case 1:16-cr-02079-SAB    ECF No. 441    filed 05/25/21   PageID.2404 Page 2 of 3




 1   § 3582(c)(2). According to Defendant, his Base Offense Level at the time of sentencing
 2   was 25. He asserts that if he were sentenced today, his Base Offense Level would have
 3   been 23. 2
 4            The First Step Act of 2018 permits a criminal defendant to move the court to impose
 5   a reduced sentence as if it was in effect at the time the defendant committed an offense.
 6   United States v. Kelley, 962 F.3d 470, 472 (9th Cir. 2020). Specifically, Section 404 of the
 7   First Step Act retroactively applies portions of the Fair Sentencing Act of 2010, which
 8   lowered the statutory penalties applicable to certain “covered offenses.” Pub. L. No. 115–
 9   391, 132 Stat. 5222. A “covered offense” is one where the statutory penalties were
10   modified by section 2 or 3 of the Fair Sentencing Act. Notably, the Fair Sentencing Act
11   modified the statutory sentencing range for crack cocaine offenses but did not modify the
12   penalties for methamphetamine. See 21 U.S.C. §§ 841(a)(1), (b)(1).
13            In this case, Mr. Martinez is ineligible for a sentence reduction because his
14   conviction involves methamphetamine. United States v. Gonzalez-Oseguera, No. CR 06-
15   00592 HG-01, 2019 WL 1270916, *2 (D. Haw. Mar. 19, 2019) (denying a motion for
16   sentence reduction under the First Step Act because defendant was convicted of an offense
17   involving methamphetamine); United States v. Monroy, No. CR 98-137(3)(DSD/AJB),
18   2019 WL 5420637, *1 (D. Minn. Oct. 23, 2019) (same). Mr. Martinez does not have a
19   “covered offense” as that term is defined under the Fair Sentencing Act, because his
20   conviction does not involve crack cocaine. See 21 U.S.C. §§ 841(a)(1), (b)(1). Because
21
22
23   Specifically, the amendment reduced by two levels the offense levels assigned to drug
24   quantities.
25   2
         United States Probation determined that the total offense level was 29, the criminal history
26   was V, and the sentence range was 140–175 months. The Court ultimately concluded that
27   the total offense level was 23, the criminal history category was V, and the sentencing range
28   was 84–105 months.
     ORDER DENYING MOTION FOR A SENTENCE REDUCTION * 2
      Case 1:16-cr-02079-SAB    ECF No. 441    filed 05/25/21    PageID.2405 Page 3 of 3




 1   Mr. Martinez’s conviction is not eligible for a sentence reduction under the First Step Act,
 2   the motion is denied.
 3         Accordingly, IT IS ORDERED:
 4         1. Defendant’s Motion for a Sentence Reduction, ECF No. 434, is denied.
 5         The District Court Executive is directed to file this Order and provide copies to
 6   counsel and pro se Defendant.
 7         DATED this 25th day of May 2021.
 8
 9
10
11
12                                                              Stanley A. Bastian
13                                                   Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION FOR A SENTENCE REDUCTION * 3
